Citation Nr: 1451420	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of service connection for right knee disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of service connection for left knee disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1982 to January 1986, and in the United States Marine Corps from November 1986 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, determined that new and material evidence had been received in order to reopen the claims of entitlement to service connection for left and right knee disorders, but denied the claims on the merits.

The July 2008 rating decision also granted service connection for varicose veins of the right and left legs and assigned an initial noncompensable rating and denied a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  In February 2009, the Veteran entered a notice of disagreement as to all issues.  Thereafter, in a December 2009 Decision Review Officer decision, initial 10 percent ratings were assigned for the Veteran's bilateral varicose veins.  A statement of the case on all issues was issued in December 2009; however, in his January 2010 substantive appeal, the Veteran limited his appeal as to the issues pertaining to his bilateral knees.  Therefore, the propriety of the ratings assigned for the Veteran's bilateral varicose veins and back disability are not properly before the Board. 

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO. A copy of the hearing transcript has been associated with the record on appeal.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.   


FINDINGS OF FACT

1.  In a final decision issued in September 2006, the RO denied the Veteran's claims of entitlement to service connection for left and right knee disorders.

2.  Evidence added to the record since the final September 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left knee disorder.

3.  Evidence added to the record since the final September 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right knee disorder.

4.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

5.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied the Veteran's claim of entitlement to service connection right and left knee disorders is final.  38 U.S.C.A. § 7105(c) West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for left and right knee disorders is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  

Regarding the merits of the Veteran's claims, a February 2008 letter, sent prior to the initial July 2008 rating decision, advised him of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as post-service private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in January 2014 to determine the nature and etiology of his left and right knee disorders.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his STRs and private treatment records; and a physical examination with diagnostic testing.  The opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale supported by the STRs and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issues decided herein has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the August 2014hearing, the undersigned Veterans Law Judge noted the issues on appeal.  In this regard, the Board is cognizant that, at such time, the issues were characterized as whether new and material evidence had been received in order to reopen the Veteran's previously denied claims of entitlement to service connection for his bilateral knee disorders and the issues ultimately adjudicated by the Board herein includes a de novo determination regarding service connection.  However, the Board finds no prejudice in the conduct of the hearing in this regard as the hearing discussion focused on the elements necessary to substantiate the underlying service connection claims, to include the presence of a current disability; an event, injury, or illness during military service; and a relationship between the two.  

Specifically, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his bilateral knee disorders, the type and onset of symptoms, and his contention that his military service caused his bilateral knee disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the hearing discussion did not reveal any outstanding evidence that may have been overlooked.  In this regard, while the Veteran referenced private treatment from Dr. R.M., to include an opinion linking the Veteran's bilateral knee disorders to service, such records are already contained in the file.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of the case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  Therefore, he will not be prejudiced as a result of the Board proceeding to an adjudication of his claims herein.

New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).


Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for left and right knee disorders was originally denied in a rating decision issued in September 2006.  At such time, the RO considered the Veteran's STRs, dated from January 1982 to December 1995; lay statements from the Veteran; and private treatment records, to include from Dr. R.M., dated from June 1997 to September 2005.  Regarding the claim for service connection for a left knee disorder, the RO noted that the STRs showed complaints of left knee pain in June and July of 1990, but concluded that no permanent residual or chronic disability subject to service connection was shown to be related to service.  Regarding the claim for service connection for the right knee disorder, the RO noted complaints of right knee pain in June 1987, but the examination was normal.  Again, the RO noted that no permanent residual or chronic disability subject to service connection was shown.  The RO further observed that post-service private treatment records reflected that, in April 2002, the Veteran was treated for an injury to the right knee, but concluded there was no evidence establishing a link between the condition and an in-service injury, disease, or event.  Therefore, the RO denied service connection for left and right knee disorders. 

In September 2006, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claims of entitlement to service connection for his bilateral knee disorders was received until December 2007, when VA received his application to reopen his claims.  Therefore, the September 2006 rating decision is final.  38 U.S.C.A. § 7105(c) West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for left and right knee disorders was received prior to the expiration of the appeal period stemming from the September 2006 ratings decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that, since the September 2006 rating decision, the Veteran submitted copies of select STRs in May 2008, February 2009, September 2010, and October 2010.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim de novo.  Such records include service records that are related to a claimed in-service event.  This regulation does not apply to records that VA could not have obtained when it first decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  The Board finds that 38 C.F.R. § 3.156(c) is inapplicable in the instant case because the newly received STRs are duplicative of those of record at the time of the September 2006 rating decision.  Therefore, the claims are not reviewed on a de novo basis and new and material evidence is required to reopen such claims.

In December 2007, the Veteran filed his request to reopen his claims of entitlement to service connection for left and right knee disorders.  The evidence received subsequent to the September 2006 rating decision includes, in relevant part, private treatment records from October 2005 to January 2011, a January 2014 VA examination, and the Veteran's testimony at the August 2014 Board hearing that he experienced knee pain as a result of his in-service duties, to include serving in the infantry for 13 years and running with heavy packs, and a continuity of knee symptomatology since such time.  As relevant to the basis of the prior final denial, i.e., no evidence of a relationship between the Veteran's current bilateral knee disorder and his military service, the Veteran's primary care physician, Dr. R.M., submitted a letter in October 2007 which stated that the Veteran had been seen for knee pain in both legs, and that the pain was brought on by service.  Dr. R.M. submitted another letter in March 2008 which stated that the Veteran suffered from degenerative arthritis of the knees, and that the disability was due to his service.  As such evidence was not previously considered by the RO, such is considered new.  

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claims.  In this regard, the Veteran's claims were previously denied, in part, because there was no evidence linking his bilateral knee disorders to an in-service injury, disease, or event.  However, as the newly received evidence, in the form of Dr. R.M.'s opinions and the Veteran's competent statements, which are presumed credible for the purpose of reopening his claims, that he experienced knee symptomatology since service, suggests that the Veteran's left and right knee disorders are related to his military service, the Board finds that new and material evidence has been received to reopen the claims of entitlement to service connection for left and right knee disorders.  Accordingly, the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service Connection

As to the merits of the issues of entitlement to service connection for left and right knee disorders, the Board notes that the RO reopened the Veteran's claims and considered such on the merits in the July 2008 rating decision, the December 2009 statement of the case, and the March 2014 supplemental statement of the case.  Consequently, there is no prejudice to the Veteran in the Board proceeding with a decision on the merits of the claims at this time.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through finding of nexus is specifically limited to the chronic diseases listed in 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Lanyo v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition,  (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the occurrence of an injury, event, or disease in service, STRs from June 1987 show that the Veteran sought treatment for his right knee after hitting it on a rock.  At such time, his knee was positive for crepitus with no meniscus tear.  The Veteran was diagnosed with overuse syndrome, prescribed painkillers, and it was recommended that he ice the knee after any activity.

Regarding the left knee, STRs from June 1990 show that the Veteran sought treatment after hitting the top of his left knee.  At such time, he reported that his left knee hurt when he walked and it was still that morning.  The Veteran was diagnosed with a soft tissue injury, prescribed painkillers, and told to return if there were any more problems.  In July 1990, STRs show that the Veteran was feeling worse, and that he was unable to stay off the knee for the last three days.  The STRs noted that the left knee showed bruising and swelling.  The Veteran was diagnosed with a reinjury to the left knee, prescribed painkillers, had his left knee wrapped in an ACE bandage, and was told to apply ice and engage in light duty for three days.

Additionally, in the Veteran's October 1995 Report of Medical History, he reported swollen or painful joints and it was noted that both knees locked with heavy physical training and climbing stairs.  Furthermore, at his August 2014 Board hearing, the Veteran testified to experiencing knee pain as a result of his in-service duties, to include serving in the infantry for 13 years and running with heavy packs. 

In 2011, the Veteran was diagnosed with degenerative joint disease and a Baker's cyst of the right knee.  In 2013, the Veteran was diagnosed with degenerative joint disease and chondromalacia of the left knee.  Thus, the current disability element of the service connection analysis is met.

With regard to the nexus element of the direct service connection analysis, in January 2014, the Veteran underwent a VA examination of both his knees to determine whether his currently diagnosed knee disorders were related to his in-service injuries.  During the examination, the Veteran reported that he has had pain in his knees since he left service.  The Veteran also reported that he worked in the federal prison system since leaving the service in 1995, and described how he was required to run up and down stairs as fast as he could in the event of an emergency.  The examiner noted the two events in service where the Veteran complained of knee pain as well as an April 2002 post-service injury to his right knee.


With regard to the left knee, after performing an X-ray, the examiner diagnosed the Veteran with moderate patellofermoral chondromalacia and mild degenerative changes otherwise, with probable small osteachondroma posteriorly.  The examiner concluded that the left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, to include the treatment in 1990 for left knee complaints.  In this regard, she noted that the June 1990 injury was a soft tissue injury as evidenced by bruising and swelling rather than a knee joint bony injury.  She further observed that, after receiving follow up care, there were no further complaints of any left knee condition through his service records until he indicated in his October 1995 Report of Medical History that his knees lock up with heavy physical training and climbing stair.  In this regard, the examiner explained that knees that lock are most commonly found with a torn meniscus, loose bodies in the joint, or with severe and painful arthritis; however, there were no records pertaining to such problems and no evidence that the Veteran had any such condition.  Moreover, the examiner noted that the remainder of the service records revealed that the Veteran denied painful joints in July 1988, October 1989, October 1990, and February 1993, and January 1994.  Furthermore, in February 1993, the Veteran's lower extremities were normal upon examination.  Therefore, the examiner concluded that the Veteran had no chronic left knee condition during service and, consequently, it was less likely than not that the complaint of left knee pain in 1990, which was diagnosed as a soft tissue injury, caused his current left knee mild to moderate degenerative changes. 

With regard the Veteran's right knee, the examiner diagnosed the Veteran with degenerative joint disease in and Baker's cyst.  The examiner concluded that the left knee disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, to include the treatment in June1987 for right knee complaints.  In this regard, the Board parenthetically notes that the examiner inadvertently refers to the date of such treatment as occurring in 1984; however, based upon his description of such treatment, which mirrors that noted in 1987, the Board finds that such date was misreported as 1984 and, in fact, such treatment occurred in 1987, as described above.  

In support of her conclusion, the examiner indicated that there was no evidence that the Veteran's complaint of knee pain became a chronic situation because no further sick call or ER visits were documented in his STRs and he never had x-rays or MRI of the knees while in service.  The examiner again noted that, in his October 1995 Report of Medical History, he reported that his knees lock up with heavy physical training and climbing stair.  In this regard, the examiner explained that knees that lock are most commonly found with a torn meniscus, loose bodies in the joint, or with severe and painful arthritis; however, there were no records pertaining to such problems and no evidence that the Veteran had any such condition.  Moreover, the examiner noted that the remainder of the service records revealed that the Veteran denied painful joints in July 1988, October 1989, October 1990, and February 1993, and January 1994.  Furthermore, in February 1993, the Veteran's lower extremities were normal upon examination.  Therefore, the examiner concluded that it was less likely than not that the June 1987 injury caused the Veteran's current right knee disorder.  The examiner opined that is was more likely that his current right knee problems were due to the April 2002 injury, plus mild degenerative joint disease due to aging, and a Baker's cyst that developed in 2011.    

The Board finds the VA examiner's opinion to be the most probative evidence of record pertaining to whether the Veteran's current bilateral knee disorder is related to his military service.  In this regard, the examiner's opinion is predicated on an interview with the Veteran; a review of the record, to include his STRs and private treatment records; and a physical examination with diagnostic testing.  The opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale supported by the STRs and the Veteran's post-service medical history.  Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords the greatest probative weight to the January 2014 VA examiner's opinion.

The Board also notes Dr. R.M.'s opinion that the Veteran's left and right knee disorders were related to his service.  However, the Board assigns little probative weight to his opinion because there is no indication that he reviewed the Veteran's STRs, and the opinion did not include a rationale for the conclusion reached. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

Regarding the Veteran's statements that his bilateral knee disorders are related to his military service, the Board accords such statements no probative weight as he is not competent to opine on complex medical questions such as the etiology of a knee disorder.  In this regard, where the determinative issue is one of medical causation, only those with specialized knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of such disorders of the knees involves a medical subject concerning an internal physical process regarding the impact of trauma and age on the orthopedic system, which extends beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board has also considered whether presumptive service connection is warranted for the Veteran's bilateral knee disorders.  In this regard, when chronic diseases are at issue, the second and third elements in the service connection analysis may be established by showing continuity of symptomatology.  See Walker, supra.  However, the use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  The Veteran currently suffers from degenerative joint disease (arthritis), which is one of the chronic diseases listed in 38 C.F.R. § 3.309(a).

As stated above, the Veteran claims that he has had pain in his knees since he left service.  However, the record does not support his contention.  In this regard, on a Report of Medical Examination from April 1990, three years after the right knee injury, the examiner noted that the Veteran's lower extremities were normal.  In a Report of Medical Examination from February 1993, the examiner again did not note any issues with the Veteran's lower extremities.  In a Report of Medical History dated October 1995, the Veteran noted swollen or painful joints.  In the physician's summary part of the form, the examiner noted that both knees would lock with heavy physical training (PT) or stair climbing.  On annual Dental Health Questionnaires from July 1988, October 1989, October 1990, February 1991, February 1993, January 1994, and January 1995, the Veteran marked "No" as to painful joints.  The next complaint of knee pain after leaving service is from a private medical record in April 2002, when the Veteran was seen by Dr. R.M. after hyperextending his right knee by slipping on water.  

The Board finds that the Veteran's statements regarding continuity of symptomatology to lack credibility.  In weighing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996 [(table)].  In the instant case, the Board finds the statements of the Veteran regarding the continuity of symptomatology to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  Prior to his initial claim, the only other complaints of knee problems, beside the two instances in service, are private medical records indicating knee problems after slipping in water in April 2002.  Additionally, on his annual Dental Health Questionnaires, from 1987 to 1995, the Veteran checked "no" as to painful joints.  Finally, on a Report of Medical History, dated February 1993, the Veteran checked "no" as to bone, joint or other deformity, six years after the injury to the right knee, and three years after the injury to the left knee.  The Board finds that the Veteran's allegations of continued symptomatology are not supported by the medical evidence of record and appear to have been made following an accident post-service. Consequently, the Board finds the Veteran's statements regarding continuity of symptomatology to lack credibility.

Therefore, presumptive service connection is not warranted for arthritis of the right or left knee, to include on the basis of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, based on the foregoing, the Board finds that service connection for left and right knee disorders is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left and right knee disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a left knee disorder is granted.

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for a right knee disorder is granted.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.




____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


